IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00144-CR
                               No. 10-14-00145-CR
                               No. 10-14-00146-CR

TERRY ROBERTS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                        From the 278th District Court
                           Walker County, Texas
                  Trial Court Nos. 26,653, 26,655 and 26,657


                         MEMORANDUM OPINION


      In these three causes, Appellant Terry Roberts appeals the denial of his pretrial

writ of habeas corpus. In the Clerk of the Court’s June 24, 2014 letter, Roberts was

warned that the Court would dismiss his appeals because there is no appealable order

or judgment in the record unless, within fourteen days after the date of the letter,
Roberts showed grounds for continuing the appeals. Roberts has not responded to the

Clerk of the Court’s June 24, 2014 letter.

        This Court has jurisdiction to consider appeals from a judgment or order in a

habeas corpus proceeding. See TEX. R. APP. P. 31.1. But a docket sheet entry is neither a

judgment nor an order. In re Bill Heard Chevrolet, Ltd., 209 S.W.3d 311, 315 (Tex. App.—

Houston [1st Dist.] 2006) (orig. proceeding) (holding that docket sheet entry does not

ordinarily form part of record that can be considered on appeal and cannot take place of

written judgment or order). Likewise, an oral ruling does not constitute the “ent[ry of]

an appealable order” for the purposes of perfecting appeal. See TEX. R. APP. P. 26.2(a)(1)

(providing that appellant must file a notice of appeal “within 30 days … after the day

the trial court enters an appealable order”); State ex rel. Sutton v. Bage, 822 S.W.2d 55, 56-

57 (Tex. Crim. App. 1992) (interpreting phrase “entered by the court” as meaning

signing of order by trial judge).

        Although there is a docket sheet entry in these cases that Roberts’s pro se writ of

habeas corpus was denied, the record in this case contains no written signed order by

the trial court. There is, therefore, no appealable order or judgment in the record. We

thus lack jurisdiction and dismiss Roberts’s appeals.




                                                  REX D. DAVIS
                                                  Justice




Roberts v. State                                                                        Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 24, 2014
Do not publish
[CR25]




Roberts v. State                            Page 3